Jordan, Justice,
dissenting.
As I understand the facts of this case, the trial court was clearly in error in finding that the appellees had carried their burden of proof on the issue of adverse possession. The evidence shows that the possession was *858not peaceable since suit was threatened soon after the error was discovered and that the appellee Wilson never stated to appellant that she was claiming the disputed area. Permissive possession was negated when appellant had an iron pin placed in the concrete on her line as established by a survey. Under these conditions the appellees could not prove "public, continuous, exclusive, uninterrupted, and peaceable” possession as required by Code Ann. § 85-402.
I respectfully dissent.
I am authorized to state that Justice Hill joins in this dissent.